(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cuaNto, cuando en la copia de una escritura el nota-rio certifica que tal copia es una reproducción fiel del original, y al final de éste como se desprende de la copia en este caso, el notario da fe de todo lo que antecede y de que los otor-gantes y testigos firmaron la escritura y esta misma aparece firmada después por el notario, éste ha cumplido con el apar-tado 39 de la sección 20 de la Ley Notarial, sin la necesidad *975«de más particularidad en esos respectos y especialmente sin la necesidad de decir en la copia que las partes y testigos fir-maron en el original o decir en tal original qué otorgantes ürmaron junto con el notario autorizante,
Poe tanto, se revoca la nota recurrida del Registrador ■-de la propiedad de Mayagüez de fecha 23 de octubre de 1929.